Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated, March 10, 2011, with respect to the consolidated financial statements andinternal control over financial reporting included in the Annual Report of AAON, Inc. on Form 10-K for the year ended December 31, 2010.We hereby consent to the incorporation by reference of said reports in the Registration Statements of AAON, Inc. on Forms S-8 (File No. 333-52824, effective December 28, 2000 and File No. 333-151915, effective June 25, 2008). /s/ Grant Thornton LLP Tulsa, Oklahoma March 10, 2011
